Citation Nr: 0115734	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-23 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 5, 1998, 
for the assignment of a 60 percent disability evaluation for 
intractable partial complex with secondary generalized 
seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to July 
1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in March 1999 and February 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In a statement received in April 2000, the veteran raised the 
issue of clear and unmistakable error (CUE) in a prior rating 
decision (February 27, 1991) which denied service connection 
for a seizure disorder.  In correspondence dated in June 
2000, the RO requested that the veteran submit additional 
information concerning this claim.  The veteran did not 
respond to the letter.  However, in his November 2000 
substantive appeal, the veteran appeared to again be raising 
the issue of CUE in the aforementioned prior rating decision; 
a similar contention was made in the veteran's 
representative's November 2000 written presentation.  (An 
earlier claim of clear and unmistakable error  was withdrawn 
on March 15, 1999.)  This matter is hereby referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An August 7, 1998 rating decision that established 
service connection for the veteran's seizure disorder is 
final.

2.  The August 7, 1998 rating decision assigned August 5, 
1998, as the effective date of the grant of service 
connection for the veteran's seizure disorder.

3.  A February 2000 rating decision increased the rating for 
the veteran's service-connected seizure disorder from 20 to 
60 percent, effective August 5, 1998.

CONCLUSION OF LAW

Entitlement to an effective date earlier than August 5, 1998, 
for the assignment of a 60 percent disability evaluation for 
intractable partial complex with secondary generalized 
seizures is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  In 
light of the following decision, and due to the fact that the 
veteran has not identified any information or evidence 
pertinent to the issue on appeal that is not associated with 
the claims file, there is no prejudice to the veteran by the 
Board proceeding with appellate review at this time without 
action to comply with the additional notice/development 
provisions of this new legislation.

Following receipt of the veteran's March 1999 claim, a 
February 2000 rating decision increased the evaluation for 
the service-connected seizure disorder from 20 to 60 percent, 
effective August 5, 1998.  The veteran contends that an 
earlier date for the 60 percent rating should be assigned.

With respect to a claim for increased rating, the effective 
date of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of the claim for an increase.  38 C.F.R. 
§ 3.400 (o)(2).

By rating decision in August 7, 1998, the RO granted service 
connection for the veteran's seizure disorder and assigned a 
20 percent rating, effective August 5, 1998.  The veteran 
expressed disagreement with the effective date of the award 
of service connection, and in January 1999 a statement of the 
case on the issue of entitlement to an earlier effective date 
for the grant of service connection for the seizure disorder 
was issued.  The January 1999 statement of the case denied an 
effective date earlier than August 5, 1998, and the veteran 
did not appeal that decision.  As such, the August 7, 1998 
rating decision became final.  38 U.S.C.A. § 7105(c).

The Board here observes that the effective date of the 60 
percent rating for the seizure disorder assigned in the 
February 2000 rating decision is the same as the effective 
date of the grant of service connection, or August 5, 1998.  
There is no provision in the law that allows an effective 
date of an increased rating to precede the effective date of 
an award of service connection.  Further, while the Board 
recognizes the veteran's contentions regarding his belief 
that the 60 percent rating for his seizure disorder should 
have been assigned prior to August 5, 1998, the statutory 
concept of finality does not permit consideration prior to 
the date of the April 1998 rating decision.  Accordingly, the 
claim must be denied.

Where, as in this appeal, the law and not the evidence is 
dispositive of the issue before the Board, the claim is 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  The Board finds that, as a matter of law, 
entitlement to an effective date prior to August 5, 1998, for 
the assignment of a 60 percent disability evaluation for a 
seizure disorder is not warranted.

ORDER

Entitlement to an effective date earlier than August 5, 1998, 
for the assignment of a 60 percent disability evaluation for 
intractable partial complex with secondary generalized 
seizures is denied.


REMAND

By rating decision in February 2000, the veteran was awarded 
a total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), effective August 5, 1998.  In a 
statement received in June 2000, the veteran essentially 
expressed disagreement with the assignment of August 5, 1998, 
as the effective date for the award of TDIU.  The October 
2000 statement of the case did not address this issue.  Based 
on the foregoing, appropriate action, including issuance of a 
statement of the case on the issue of entitlement to an 
earlier effective date for the award of TDIU is therefore 
necessary.  38 C.F.R. § 19.26.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims has now made it clear that the proper course of action 
is to remand the matter to the RO.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the February 2000 rating 
decision which granted entitlement to 
TDIU, effective August 5, 1998.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal from that 
determination.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 



